          Case 1:20-cv-01240-CCC Document 21 Filed 04/12/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD E. CLARK,                             :   CIVIL ACTION NO. 1:20-CV-1240
                                             :
                    Plaintiff                :   (Judge Conner)
                                             :
              v.                             :
                                             :
C.O. JONES, et al.,                          :
                                             :
                    Defendants               :

                                        ORDER

      AND NOW, this 12th day of April, 2021, upon consideration of the report

(Doc. 19) of Magistrate Judge Susan E. Schwab, issued following screening review

of the pro se plaintiff’s complaint (Doc. 1) pursuant to 28 U.S.C. § 1915A(b), wherein

Judge Schwab recommends that the instant complaint be dismissed for failure to

state a claim for which relief may be granted, and recommends that leave to amend

not be granted in light of the fact that plaintiff has already once been granted an

opportunity to cure the deficiencies identified in his pleading, and it appearing that

the plaintiff has not objected to any aspect of the report, see FED. R. CIV. P. 72(b)(2),1

and the court noting that failure to timely object to a magistrate judge’s conclusions

“may result in forfeiture of de novo review at the district court level,” Nara v. Frank,

488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79

(3d Cir. 1987)), but that, as a matter of good practice, a district court should afford


      1
       The initial mailing of the report was refused by the Pennsylvania
Department of Corrections and returned to the court as undeliverable on March 16,
2021. The report was remailed to plaintiff with the appropriate control number that
same day, and we have received no indication that the remailing was unsuccessful.
           Case 1:20-cv-01240-CCC Document 21 Filed 04/12/21 Page 2 of 2




“reasoned consideration” to the uncontested portions of the report, E.E.O.C. v. City

of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879),

in order to “satisfy itself that there is no clear error on the face of the record,” FED.

R. CIV. P. 72(b), advisory committee notes, and, following independent review of

the record, the court being in agreement with Judge Schwab’s recommendation,

including her determination that further leave to amend would likely be futile, and

thus concluding that there is no clear error on the face of the record, it is hereby

ORDERED that:

      1.       The report (Doc. 19) of Magistrate Judge Schwab is ADOPTED.

      2.       Plaintiff’s complaint (Doc. 1) is DISMISSED.

      3.       The Clerk of Court shall CLOSE this case.

      4.       Any appeal from this order is deemed to be frivolous and not taken in
               good faith. See 28 U.S.C. § 1915(a)(3).




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania
